Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J), entered January 19, 2011 in a breach of contract action. The order awarded plaintiff a “judgment” of at*1209torney’s fees in the amount of $20,523.25 and costs in the amount of $2,003.30 against defendants.
It is hereby ordered that the order so appealed from is unanimously affirmed with costs.
Same memorandum as in Deere & Co. v M.P. Jones Cos., Inc. (93 AD3d 1208 [2012]). Present — Smith, J.E, Fahey, Bindley and Martoche, JJ.